Citation Nr: 0404278	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from April 
1986 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  That rating decision denied 
entitlement to service connection for a bilateral knee 
disorder secondary to the veteran's service connected 
ankylosing spondylitis.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2003).  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  

In the present case the veteran has claimed entitlement to 
service connection for a bilateral knee disorder, secondary 
to his service connected back disability, ankylosing 
spondylitis.  The veteran asserts that changes in his gait 
caused by his service-connected back disability have resulted 
in a bilateral knee disorder.  The veteran also claims that 
lower extremity weakness caused by his service-connected back 
disability causes leg weakness which has resulted in him 
falling and injuring his knees.

Service connection for ankylosing spondylitis is currently in 
effect.  The veteran's service medical records reveal 
numerous instances where he had complaints of back pain which 
was difficult to diagnose.  The veteran's current VA medical 
treatment records reveal that the veteran also carries a 
diagnosis of Reiter's syndrome.  An entry on an April 2001 VA 
medical record indicates that the veteran's Reiter's syndrome 
and ankylosing spondylitis are related.  A March 2002 VA 
treatment record indicates that the veteran's complaints of 
knee pain are also related to the Reiter's syndrome and 
ankylosing spondylitis.  

In January 2004, the veteran's representative submitted an 
informal brief presentation which indicated that the issue on 
appeal was complex and requested additional medical 
development.  The Board agrees.  There are indications in the 
medical evidence already of record that the veteran 
ankylosing spondylitis, which is presently service-connected, 
and his Reiter's syndrome, and his complaints of knee pain 
may be all interrelated.  Additional development of medical 
evidence is required resolve this question.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The case is remanded to the RO for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be accorded the 
appropriate VA examination for Reiter's 
syndrome.  The report of examination 
should include a detailed account of all 
manifestations of joint and back pain as 
well as specific complaints of knee 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to review the medical evidence 
of record with specific attention to the 
veteran's service medical records and 
answer the following questions:

?	Does the veteran have a current 
diagnosis of Reiter's syndrome?

?	If the veteran currently has Reiter's 
syndrome, what are the symptoms 
associated with the disorder?

?	Were the veteran's complaints of back 
pain during service early symptoms of 
his Reiter's syndrome?

?	Is the veteran's current diagnosis of 
ankylosing spondylitis a symptom of 
Reiter's syndrome?

?	Are the veteran's complaints of knee 
pain a symptom of Reiter's syndrome?

If the examiner cannot answer these 
questions without resort to speculation, 
the report should so state.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  The report prepared 
should be typed.

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should readjudicate the claim.  
In this respect the RO should consider the 
veteran's claim for service connection for 
a bilateral knee disorder on both a direct 
and secondary basis.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

